UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2008 (Unaudited) Issuer Shares Value Common stocks 39.41% (Cost $231,732,341) Electric Utilities 3.86% Duke Energy Corp. 500,000 8,790,000 Progress Energy, Inc. 303,500 12,841,085 Progress Energy, Inc. CVO (B)(I) 337,750 111,458 Industrial Conglomerates 0.65% General Electric Co. 130,000 3,677,700 Integrated Telecommunication Services 2.40% AT&T, Inc. 300,000 9,243,000 FairPoint Communications, Inc. 2,504 17,378 Verizon Communications, Inc. 125,000 4,255,000 Multi-Utilities 32.50% Alliant Energy Corp. 470,000 15,148,100 Ameren Corp. 165,400 6,796,286 CH Energy Group, Inc. 619,750 22,465,937 Consolidated Edison, Inc. 120,000 4,764,000 Dominion Resources, Inc. 200,000 8,836,000 DTE Energy Co. 440,000 18,031,200 Energy East Corp. 720,000 17,992,800 Integrys Energy Group, Inc. 270,000 13,786,200 NiSource, Inc. 490,000 8,369,200 NSTAR 715,000 22,779,900 OGE Energy Corp. 255,000 8,343,600 PNM Resources, Inc. 500,000 5,855,000 TECO Energy, Inc. 560,000 10,388,000 Vectren Corp. 129,300 3,775,560 Xcel Energy, Inc. 785,000 15,747,100 Credit Issuer, description rating (A) Shares Value Preferred Stocks 102.53% (Cost $667,789,512) Agricultural Products 3.61% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BBB- 224,250 20,364,703 Broadcasting & Cable TV 0.17% Comcast Corp., 7.00%, BBB+ 42,530 973,087 Consumer Finance 2.81% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 35,600 695,980 SLM Corp,. 6.97%, Ser A BB 445,500 15,147,000 Diversified Banks 10.30% Bank of America Corp., 8.20% A1 35,000 848,750 Bank of America Corp., 6.625% A+ 360,000 7,614,000 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 960,000 18,768,000 HSBC Holdings PLC, 6.20%, Ser A A 25,000 515,000 HSBC USA, Inc., 2.8575% (G) AA- 494,950 18,405,953 Wachovia Corp., 8.00% A- 617,500 11,843,650 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2008 (Unaudited) Credit Issuer, description rating (A) Shares Value Diversified Financial Services 8.89% Citigroup Capital VII, 7.125% A 30,000 625,200 Citigroup, Inc., 8.50%, Depositary Shares, Ser F A 200,000 4,302,000 Citigroup, Inc., 8.125%, Depositary Shares, Ser AA A 605,550 12,444,052 DB Capital Trust II, 6.55% A+ 45,275 933,118 JPMorgan Chase & Co., 6.15%, Ser E A 207,600 8,729,580 JPMorgan Chase & Co., 5.72%, Ser F A 328,760 12,788,764 JPMorgan Chase & Co., 5.49%, Ser G A 278,000 10,244,300 Electric Utilities 36.03% Alabama Power Co., 5.20% BBB+ 1,213,875 24,702,356 Carolina Power & Light Co., 5.44% BBB- 11,382 977,074 Carolina Power & Light Co., 4.20% Baa2 41,151 3,113,332 Central Illinois Light Co., 4.64% Ba1 7,460 647,855 Central Maine Power Co., 4.75% (G) Baa2 11,015 881,200 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 963,295 Duquesne Light Co., 6.50% BB 519,900 19,853,681 Entergy Arkansas, Inc., 6.45% BB+ 350,000 8,662,500 Entergy Mississippi, Inc., 6.25% BB+ 667,000 17,216,937 FPC Capital I, 7.10%, Ser A BBB- 242,500 5,769,075 Georgia Power Co., 6.00%, Ser R A 90,000 2,227,500 Great Plains Energy, Inc., 4.50% BB+ 12,510 1,032,075 HECO Capital Trust III, 6.50% BB+ 173,100 4,197,675 Interstate Power & Light Co., 8.375%, Ser B Baa2 132,800 3,614,657 Interstate Power & Light Co., 7.10%, Ser C BBB- 176,600 4,443,256 NSTAR Electric Co., 4.78% A- 112,280 9,309,246 NSTAR Electric Co., 4.25% A- 122,309 9,417,793 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 1,000,000 23,875,000 PPL Electric Utilities Corp., 4.60% BBB 3,917 375,053 PPL Electric Utilities Corp., 4.40% BBB 29,780 2,360,065 PPL Energy Supply, LLC, 7.00% BBB 272,500 6,880,625 Public Service Electric & Gas Co., 4.30%, Ser C BB+ 8,280 600,300 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 53,677 3,977,466 Southern California Edison Co., 6.125% BBB- 195,000 19,061,250 Southern California Edison Co., 6.00%, Ser C BBB- 80,000 7,772,504 Union Electric Co., 3.70% BB 12,262 813,508 Virginia Electric & Power Co., 7.05% BBB 30,200 3,089,838 Virginia Electric & Power Co., 6.98% BBB 45,500 4,575,594 Westar Energy, Inc., 6.10% BBB 333,700 7,461,532 Wisconsin Public Service Corp., 6.76% BBB+ 49,478 5,079,228 Gas Utilities 1.19% Southern Union Co., 7.55%, Ser A BB 197,200 4,977,328 Southwest Gas Capital II, 7.70% BB 72,300 1,737,369 Investment Banking & Brokerage 8.99% Goldman Sachs Group, Inc., 6.20%, Ser B A 129,500 2,832,165 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C BBB+ 287,000 7,017,150 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D BBB+ 546,100 12,860,655 Merrill Lynch & Co., Inc., 8.63%, Ser MER BBB+ 310,000 6,370,500 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 BBB+ 1,160,000 20,149,200 Morgan Stanley Capital Trust III, 6.25% A- 75,000 1,421,250 Life & Health Insurance 4.37% MetLife, Inc., 6.50%, Ser B BBB 1,050,000 21,672,000 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2008 (Unaudited) Credit Issuer, description rating (A) Shares Value Life & Health Insurance (continued) Prudential PLC, 6.75% A- 139,000 $2,919,000 Movies & Entertainment 0.70% Viacom, Inc., 6.85% BBB 181,100 3,929,870 Multi-Utilities 13.00% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 134,000 13,839,694 Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,087,649 BGE Capital Trust II, 6.20% BBB- 615,300 13,075,125 Public Service Electric & Gas Co., 6.92% BB+ 131,425 14,222,656 SEMPRA Energy Corp., 4.75%, Ser 53 BBB+ 12,610 1,065,545 SEMPRA Energy Corp., 4.36% BBB+ 38,500 2,906,750 South Carolina Electric & Gas Co., 6.52% Baa2 220,000 21,869,386 Xcel Energy, Inc., 4.16%, Ser E BBB- 9,410 766,915 Xcel Energy, Inc., 4.11%, Ser D BBB- 33,691 2,703,029 Xcel Energy, Inc., 4.08%, Ser B BBB- 8,610 706,020 Oil & Gas Exploration & Production 6.65% Apache Corp., 5.68%, Depositary Shares, Ser B BBB 236,649 19,730,611 Nexen, Inc., 7.35% BB+ 755,300 17,749,550 Specialized Finance 1.02% CIT Group, Inc., 6.35%, Ser A BBB- 439,600 5,736,780 Thrifts & Mortgage Finance 1.44% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 449,800 8,096,400 Trucking 1.45% AMERCO, 8.50%, Ser A B 390,000 8,190,000 U.S. Government Agency 0.64% Federal Home Loan Mortgage Corp., 8.375%, Ser Z AA- 55,000 932,250 Federal National Mortgage Assn., 8.25% AA- 159,500 2,678,005 Wireless Telecommunication Services 1.27% Telephone & Data Systems, Inc., 6.63% BBB- 240,400 4,396,916 United States Cellular Corp,. 7.50% BBB- 129,900 2,753,880 Interest Par value Issuer, description rate Value Short-term investments 4.19% (Cost $23,596,000) Finance 4.19% Chevron Funding Corp., 08/01/08 1.95% 23,596 23,594,584 Total investments (Cost $923,117,853) 146.13% Other assets and liabilities, net (46.13%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the Funds net assets. CVO Contingent Value Obligation Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on July 31, 2008 (Unaudited) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $111,458 or 0.02% of the net assets applicable to common shareholders as of July 31, 2008. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $20,364,703 or 3.62% of the net assets applicable to common shareholders as of July 31, 2008.  At July 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $926,259,880. Net unrealized depreciation aggregated $103,062,537, of which $17,056,806 related to appreciated investment securities and $120,119,343 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. In deciding whether to make a fair value adjustment to the price of a security, the Board of Trustees or their designee may review a variety of factors, including developments in foreign markets, the performance of U.S. securities markets and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed, but the Fund is calculating the net asset value. In view of these factors, it is likely that a Fund investing significant amounts of assets in securities in foreign markets will be fair valued more frequently than a Fund investing significant amounts of assets in frequently traded, U.S. exchange listed securities of large-capitalization U.S. issuers. For purposes of determining when fair value adjustments may be appropriate with respect to investments in securities in foreign markets that close prior to the NYSE, the Fund will, on an ongoing basis, monitor for significant market events. A significant market event may be a certain percentage change in the value of an index that tracks foreign markets in which Fund has significant investments. If a significant market event occurs due to a change in the value of the index, the pricing for investments in foreign markets that have closed prior to the NYSE will promptly be reviewed and potential adjustments to the net asset value will be recommended to the Funds Pricing Committee where applicable. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 19, 2008
